

Exhibit 10.2


EXECUTION COPY


UNITED STATES SHORT OIL FUND, LP
MARKETING AGENT AGREEMENT


MARKETING AGENT AGREEMENT (the “Agreement”) made as of June 8, 2009, by and
among United States Short Oil Fund, LP, a Delaware limited partnership (the
“Fund”), United States Commodity Fund, a Delaware limited liability company, as
General Partner of the Fund (the “General Partner”) and ALPS Distributors, Inc.,
a Colorado corporation (the “Marketing Agent”).


WITNESSETH:
 
WHEREAS, the Fund is governed by the Limited Partnership Agreement dated June
30, 2008, to be amended prior to the date on which the first Creation Basket (as
defined below) is purchased (such agreement as it will be amended, the
“Partnership Agreement”) between the General Partner and the limited partners of
the Fund;
 
WHEREAS, the General Partner, on behalf of the Fund, has filed with the
Securities and Exchange Commission (the “Commission” or “SEC”) a registration
statement on Form S-1 (Registration No. 333-152386 and amendments thereto,
including as part thereof a prospectus (the “Prospectus”), under the Securities
Act of 1933, as amended (the “1933 Act”), the forms of which have heretofore
been delivered to the Marketing Agent;


WHEREAS, as described in the Prospectus and the authorized purchaser agreements
to be entered into by the General Partner and certain broker dealers from time
to time in the form attached hereto as Exhibit A (each such agreement, an
“Authorized Purchaser Agreement”), units of fractional undivided beneficial
interest in and ownership of the limited partnership (the “Units”) may be
created or redeemed by an Authorized Purchaser in aggregations of one hundred
thousand (100,000) Units (each aggregation, a “Creation Basket” or “Redemption
Basket,” respectively; collectively, “Baskets”); and


WHEREAS, pursuant to the Partnership Agreement, the General Partner wishes to
retain the Marketing Agent to provide certain assistance with respect to the
marketing of the Units and in connection with the creation or redemption of the
Baskets;


NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, the General Partner, the Fund and the Marketing Agent hereby agree as
follows:


SECTION 1
DEFINITIONS


1.1      Definitions. In addition to the other terms that are defined in this
Agreement, the following terms shall have the following meanings assigned to
them. All other capitalized terms used herein, but not otherwise defined herein,
shall have the meanings assigned to such terms in the Partnership Agreement.

 
 

--------------------------------------------------------------------------------

 


“Authorized Purchaser” means the broker-dealer who enters into an Authorized
Purchaser Agreement with the General Partner, including the initial Authorized
Purchaser, Merrill Lynch Professional Clearing Corp.


“Business Day” means any day other than a day on which the NYSE Arca, the New
York Mercantile Exchange or the New York Stock Exchange is closed for regular
trading.


“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.


“Governmental Entity” means any supranational, national, state, local, foreign,
political subdivision, court, administrative agency, commission or department or
other governmental authority or instrumentality.


“Law” means any law, statute, treaty, rule, directive, regulation or guideline
or Order of any Governmental Entity.


“Orders” means judgments, writs, decrees, compliance agreements, injunctions or
orders of any Governmental Entity or arbitrator.


“Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, a limited liability company, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization or
another entity, including a Governmental Entity (or any department, agency or
political subdivision thereof).


“Preliminary Prospectus” means the preliminary prospectus dated July 17, 2008,
as amended, relating to the Units and any other prospectus dated prior to
effectiveness of the Registration Statement relating to the Units.


“Prospectus” means, except when otherwise specified, the prospectus, in the form
filed by the General Partner on behalf of the Fund with the Commission on or
before the second business day after the date hereof (or such earlier time as
may be required under the 1933 Act) or, if no such filing is required, the form
of final prospectus included in the Registration Statement at the time it became
effective.


“Representative” means officers, directors, employees, agents, attorneys,
accountants and financial advisors of a Person, as the case may be.


“Registration Statement” means, except when otherwise specified, the Fund’s
registration statement on Form S-1 (File No. 333-152386) filed by the General
Partner with the Commission as amended when it becomes effective under the 1933
Act, including all documents filed as a part thereof.

 
2

--------------------------------------------------------------------------------

 


SECTION 2
REPRESENTATIONS AND WARRANTIES
OF THE GENERAL PARTNER


2.1      Representations and Warranties of the General Partner. The General
Partner, on its own behalf and in its capacity as General Partner of the Fund,
represents and warrants to, and agrees with, the Marketing Agent that:


 
(a)
At the time of purchase of a Creation Basket by an Authorized Purchaser under
the Authorized Purchaser Agreement, the Registration Statement shall have become
effective and no stop order of the SEC with respect thereto has been issued and
no proceedings for such purpose have been instituted or, to the General
Partner’s knowledge after due inquiry, is contemplated by the SEC; any
Preliminary Prospectus provided to prospective investors, at the time of filing
thereof, complied in all material respects to the requirements of the 1933 Act;
the Registration Statement complies and will comply when it becomes effective
and at the time of purchase of a Creation Basket by an Authorized Purchaser, in
all material respects with the requirements of the 1933 Act and the Prospectus
will comply, as of its date and at the time of purchase of a Creation Basket by
an Authorized Purchaser, in all material respects with the requirements of the
1933 Act and any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been and will be so
described or filed; the conditions to the use of Form S-1 have been satisfied;
the Registration Statement does not and will not when it becomes effective and
at the time of purchase of a Creation Basket by an Authorized Purchaser contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
and the Prospectus will not, as of its date and at the time of purchase of the
Creation Baskets by the Authorized Purchaser, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; provided, however, that the General
Partner makes no warranty or representation with respect to any statement
contained in any Preliminary Prospectus, the Registration Statement or any
Prospectus in reliance upon and in conformity with information concerning the
Marketing Agent and furnished in writing by or on behalf of the Marketing Agent
to the General Partner expressly for use in the Registration Statement or such
Prospectus; and the General Partner has not distributed nor will distribute any
offering material in connection with the offering or creation of the Baskets by
the Authorized Purchaser other than any Preliminary Prospectus provided to
prospective investors, the Registration Statement or the Prospectus;



 
(b)
as of the date of this Agreement, and as of the time of purchase of a Creation
Basket by an Authorized Purchaser, respectively, the statement of financial
position as set forth in the section of the Registration Statement and the
Prospectus entitled “Financial Condition of USSO” accurately reflects the
financial condition of the Fund as of the date specified in such statement of
financial position;


 
3

--------------------------------------------------------------------------------

 

 
(c)
at the time of purchase of a Creation Basket by an Authorized Purchaser, the
Fund has been duly formed and is validly existing as a limited partnership under
the laws of the State of Delaware, as described in the Registration Statement
and the Prospectus;



 
(d)
the General Partner has been duly organized and is validly existing as a limited
liability company in good standing under the laws of the State of Delaware, with
full power and authority to conduct its business as described in the
Registration Statement and the Prospectus, and has all requisite power and
authority to execute and deliver this Agreement;



 
(e)
each of the Fund and the General Partner is duly qualified and is in good
standing in each jurisdiction where the conduct of its business requires such
qualification;



 
(f)
at the time of purchase of a Creation Basket by an Authorized Purchaser, the
Units in a Creation Basket will have been duly and validly authorized and, when
issued and delivered against payment therefor, will be duly and validly issued,
fully paid and non-assessable and free of statutory and contractual preemptive
rights, rights of first refusal and similar rights;



 
(g)
at the time of purchase of a Creation Basket by an Authorized Purchaser, the
Units will conform in all material respects to the description thereof contained
in the Registration Statement and the Prospectus and the holders of the Units
will not be subject to Personal liability by reason of being such holders,
except as set forth in the Partnership Agreement as in effect at that time;



 
(h)
this Agreement has been duly authorized, executed and delivered by the General
Partner and constitutes the valid and binding obligations of the General
Partner, enforceable against the General Partner in accordance with its terms;



 
(i)
the General Partner is not in breach or violation of or in default under (nor
has any event occurred which with notice, lapse of time or both would result in
any breach or violation of, constitute a default under or give the holder of any
indebtedness (or a Person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a part of such indebtedness)
its respective constitutive documents, or any indenture, mortgage, deed of
trust, bank loan or credit agreement or other evidence of indebtedness, or any
license, lease, contract or other agreement or instrument to which the General
Partner is a party or by which any of them or any of their properties may be
bound or affected, and the execution, delivery and performance of this
Agreement, the issuance and sale of Units in Creation Baskets to the Authorized
Purchaser and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach or violation of or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under),
respectively, the amended and restated limited liability company agreement of
the General Partner, or any indenture, mortgage, deed of trust, bank loan or
credit agreement or other evidence of indebtedness, or any license, lease,
contract or other agreement or instrument to which the General Partner is a
party or by which, respectively, the General Partner or any of its properties
may be bound or affected, or any federal, state, local or foreign law,
regulation or rule or any decree, judgment or order applicable to the General
Partner;


 
4

--------------------------------------------------------------------------------

 

 
(j)
no approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency is required in connection with the issuance and sale of the
Units other than registration of the Units under the 1933 Act and the
registration of the General Partner as a Commodity Pool Operator with the
National Futures Association (the “NFA”) under the Commodities Exchange Act (the
“CEA”) and the filing of the Prospectus with the NFA, which has been or will be
effected, and any necessary qualification under the securities or blue sky laws
of the various jurisdictions in which the Units are being offered or any
requirements for listing under the rules and regulations of the NYSE Arca, Inc.
(“NYSE Arca”);



 
(k)
except as set forth in the Registration Statement and the Prospectus (i) no
Person has the right, contractual or otherwise, to cause the Fund to issue or
sell to it any Units or other equity interests of the Fund, and (ii) no Person
has the right to act as an underwriter or as a financial advisor to the Fund in
connection with the offer and sale of the Units, in the case of each of the
foregoing clauses (i), and (ii), whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Units as
contemplated thereby or otherwise; no Person has the right, contractual or
otherwise, to cause the General Partner on behalf of the Fund or the Fund to
register under the 1933 Act any other equity interests of the Fund, or to
include any such units or interests in the Registration Statement or the
offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Units as
contemplated thereby or otherwise;



 
(l)
the General Partner has all necessary licenses, authorizations, consents and
approvals and has made all necessary filings required under any federal, state,
local or foreign law, regulation or rule, and has obtained all necessary
authorizations, consents and approvals from other Persons, in order to conduct
its respective business; the General Partner is not in violation of, or in
default under, or has received notice of any proceedings relating to revocation
or modification of, any such license, authorization, consent or approval or any
federal, state, local or foreign law, regulation or rule or any decree, order or
judgment applicable to the General Partner;



            (m)
all legal or governmental proceedings, affiliate transactions, off-balance sheet
transactions, contracts, licenses, agreements, leases or documents of a
character required to be described in the Registration Statement or the
Prospectus or to be filed as exhibits to the Registration Statement have been so
described or filed as required;


 
5

--------------------------------------------------------------------------------

 

 
(n)
except as set forth in the Registration Statement and the Prospectus, there are
no actions, suits, claims, investigations or proceedings pending or threatened
or, to the General Partner’s knowledge after due inquiry, contemplated to which
the General Partner, or (to the extent that is or could be material in the
context of the offering and sale of the Baskets to the Authorized Purchaser) any
of the General Partner’s directors or officers, is or would be a party or of
which any of their respective properties are or would be subject at law or in
equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency;



 
(o)
Spicer Jeffries LLP, whose report on the audited financial statements of the
Fund is filed with the Commission as part of the Registration Statement and the
Prospectus, are independent public accountants as required by the 1933 Act;



 
(p)
the audited financial statements included in the Prospectus, together with the
related notes and schedules, present fairly the financial position of the Fund
as of the date indicated and have been prepared in compliance with the
requirements of the 1933 Act and in conformity with generally accepted
accounting principles; there are no financial statements (historical or pro
forma) that are required to be included in the Registration Statement and the
Prospectus that are not included as required; and the Fund does not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not disclosed in the Registration Statement and
the Prospectus;



 
(q)
Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, and prior to the purchase by the
Authorized Purchaser of the Baskets, there has not been (i) any material adverse
change, (ii) any transaction which is material to the General Partner or the
Fund taken as a whole, (iii) any obligation, direct or contingent (including any
off-balance sheet obligations), incurred by the General Partner, which is
material to the Fund, (iv) any change in the outstanding indebtedness of the
General Partner or the Fund, or (v) any dividend or distribution of any kind
declared, paid or made on the Units;



 
(r)
the Fund is not and, after giving effect to the offering and sale of the
Baskets, will not be an “investment company” or an entity “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”);


 
6

--------------------------------------------------------------------------------

 

 
(s)
except as set forth in the Registration Statement and the Prospectus, the
General Partner and the Fund own, or have obtained valid and enforceable
licenses for, or other rights to use, the inventions, patent applications,
patents, trademarks (both registered and unregistered), tradenames, copyrights,
trade secrets and other proprietary information described in the Registration
Statement and the Prospectus as being owned or licensed by them or which are
necessary for the conduct of their respective businesses, (collectively,
“Intellectual Property”); (i) except as set forth in the Registration Statement
and the Prospectus, to the knowledge of the General Partner or the Fund, there
are no third parties who have or will be able to establish rights to any
Intellectual Property, except for the ownership rights of the owners of the
Intellectual Property which is licensed to the General Partner or the Fund; (ii)
to the knowledge of the General Partner or the Fund, there is no infringement by
third parties of any Intellectual Property; (iii) there is no pending or, to the
knowledge of the General Partner or the Fund, threatened action, suit,
proceeding or claim by others challenging the General Partner’s or the Fund’s
rights in or to any Intellectual Property, and the General Partner and the Fund
are unaware of any facts which could form a reasonable basis for any such claim;
(iv) there is no pending or, to the knowledge of the General Partner or the
Fund, threatened action, suit, proceeding or claim by others challenging the
validity or scope of any Intellectual Property; (v) there is no pending or, to
the knowledge of the General Partner or the Fund, threatened action, suit,
proceeding or claim by others that the General Partner or the Fund infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the General Partner and the Fund are unaware
of any facts which could form a reasonable basis for any such claim; (vi) to the
knowledge of the General Partner or the Fund, there is no patent or patent
application that contains claims that interfere with the issued or pending
claims of any of the Intellectual Property; and (vii) to the knowledge of the
General Partner or the Fund, there is no prior art that may render any patent
application licensed to the General Partner unpatentable;



 
(t)
all tax returns required to be filed by the General Partner have been filed, and
all taxes and other assessments of a similar nature (whether imposed directly or
through withholding) including any interest, additions to tax or penalties
applicable thereto due or claimed to be due from such entities have been paid;
and no tax returns or tax payments are due with respect to the Fund as of the
date of this Agreement;



 
(u)
the General Partner has not sent or received any communication regarding
termination of, or intent not to renew, any of the contracts or agreements
referred to or described in, or filed as an exhibit to, the Registration
Statement, and no such termination or non-renewal has been threatened by the
General Partner or any other party to any such contract or agreement;



 
(v)
on behalf of the Fund, the General Partner has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-14 and
15d-14 under the Exchange Act of 1934, as amended (the “Exchange Act”), giving
effect to the rules and regulations, and SEC staff interpretations thereunder));
such disclosure controls and procedures are designed to ensure that material
information relating to the Fund, is made known to the General Partner, and such
disclosure controls and procedures are effective to perform the functions for
which they were established; on behalf of the Fund, the General Partner has been
advised of: (i) any significant deficiencies in the design or operation of
internal controls which could adversely affect the Fund’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Fund’s internal controls; and any material weaknesses in internal controls have
been identified for the Fund’s auditors;


 
7

--------------------------------------------------------------------------------

 


          (w)
any statistical and market-related data included in the Registration Statement
and the Prospectus are based on or derived from sources that the General Partner
believes to be reliable and accurate, and the General Partner has obtained the
written consent to the use of such data from such sources to the extent
required; and



 
(x)
neither the General Partner, nor any of the General Partner’s directors,
members, officers, affiliates or controlling Persons has taken, directly or
indirectly, any action designed, or which has constituted or might reasonably be
expected to cause or result in, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any security or asset of the Fund
to facilitate the sale or resale of the Units; and to the General Partner’s
knowledge after due inquiry, there are no affiliations or associations between
any member of the NYSE Arca and any of the General Partner’s officers, directors
or 5% or greater securityholders, except as may be set forth in the Registration
Statement and the Prospectus.



In addition, any certificate signed by any officer of the General Partner and
delivered to the Marketing Agent or counsel for the Marketing Agent in
connection with the offering of the Units shall be deemed to be a representation
and warranty by the General Partner as to matters covered thereby, to the
Marketing Agent.


SECTION 3
REPRESENTATIONS OF THE MARKETING AGENT


The Marketing Agent represents and warrants and covenants the following:


3.1.    The Marketing Agent (a) is either (i) registered as a broker-dealer
under the Exchange Act, and is a member in good standing of the Financial
Industry Regulatory Authority (“FINRA”), or (ii) exempt from being, or otherwise
is not required to be, licensed as a broker-dealer or a member of FINRA, and in
either case is qualified to act as a broker or dealer in the states or other
jurisdictions where the nature of its business so requires; and (b) has all
other necessary licenses, authorizations, consents and approvals and has made
all necessary filings required under any federal, state, local or foreign law,
regulation or rule, and has obtained all necessary authorizations, consents and
approvals from other Persons, in order to conduct its activities as contemplated
by this Agreement. The Marketing Agent will maintain any such registrations,
qualifications and membership in good standing and in full force and effect
throughout the term of this Agreement. The Marketing Agent will comply with all
applicable federal laws, including but not limited to, federal securities and
commodities laws, the laws of the states or other jurisdictions concerned, and
the rules and regulations promulgated thereunder, and with the Constitution,
By-Laws and Conduct Rules of FINRA (if it is a FINRA member) and, to the extent
applicable, the rules and regulations of the NFA, and is solely responsible for
determining the application of any such laws or regulations in all cases at its
own expense.  The Marketing Agent will not directly or indirectly offer, sell or
deliver Baskets in or from any state or jurisdiction where they may not lawfully
be offered, sold and/or delivered;

 
8

--------------------------------------------------------------------------------

 


3.2.    If the Marketing Agent is offering or selling Units in jurisdictions
outside the several states, territories and possessions of the United States and
is not otherwise required to be registered, qualified or a member of FINRA as
set forth in Section 3.1 above, the Marketing Agent will (i) observe the
applicable laws of the jurisdiction in which such offer and/or sale is made,
(ii) comply with the full disclosure requirements of the 1933 Act, and the rules
and regulations promulgated thereunder, and (iii) conduct its business in
accordance with the spirit of FINRA Conduct Rules;


3.3.    The Marketing Agent is in compliance with the money laundering and
related provisions of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“PATRIOT Act”), and the regulations promulgated thereunder, if the Marketing
Agent is subject to the requirements of the PATRIOT Act;


3.4.    The Marketing Agent agrees to comply with the prospectus delivery and
disclosure requirements of the 1933 Act, as well as the disclosure delivery
requirements under the CEA;


3.5.    The Marketing Agent (i) has been duly organized and is validly existing
as a corporation in good standing under the laws of the State of Colorado, with
full power and authority to conduct its business and has all requisite power and
authority to execute and deliver this Agreement and (ii) is duly qualified and
is in good standing in each jurisdiction where the conduct of its business
requires such qualification; and


3.6.    This Agreement has been duly authorized, executed and delivered by the
Marketing Agent and constitutes the valid and binding obligations of the
Marketing Agent, enforceable against the Marketing Agent in accordance with its
terms.


SECTION 4
EXCLUSIVE MARKETING AGENT AND STRUCTURE OF THE FUND


4.1      Appointment. The General Partner hereby appoints the Marketing Agent as
the exclusive marketing agent for Units on the terms and for the periods set
forth in this Agreement, and as set forth in the Authorized Purchaser Agreements
as may be entered into from time to time.  The Marketing Agent hereby accepts
such appointment and agrees to act in such capacity hereunder.


4.2      Name of the Fund; License. For the term of this Agreement, the General
Partner shall cause the name of the Fund to be “United States Short Oil Fund,
LP.”


4.3      Marketing Agent Fee. The Marketing Agent shall be paid by the General
Partner for the services of the Marketing Agent as marketing agent to the Fund
hereunder, a fee for its services hereunder, calculated daily and payable
monthly, as follows (the “Fee”):


 
§
.06% on the Fund’s assets up to $3,000,000,000

 
§
.04% on the Fund’s assets in excess of $3,000,000,000


 
9

--------------------------------------------------------------------------------

 


The Marketing Agent will provide an annual marketing budget equal to 33% of the
Fee for purposes of marketing the Fund’s Units.  The above fees do not include
the following expenses, which will be billed back to the General Partner: cost
of placing advertisements in various periodicals; web construction and
development; or the printing and production of various marketing materials.


4.4      Expenses. Except as otherwise expressly provided in this Agreement or
agreed to in writing by the parties, each party hereto shall bear its own fees
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby and thereby (including, without limitation, the legal,
accounting and due diligence fees, costs and expenses incurred by such party).


SECTION 5
COVENANTS OF THE GENERAL PARTNER


5.1     Certain Covenants of the General Partner. The General Partner, on its
own behalf and in its capacity as General Partner of the Fund, covenants and
agrees:


 
(a)
to furnish such information as may be required and otherwise to cooperate in
qualifying the Units for offering and sale under the securities or blue sky laws
of such states and foreign jurisdictions as the Marketing Agent may reasonably
designate and to maintain such qualifications in effect so long as the Marketing
Agent may request during the term of this Agreement; provided that the Fund
shall not be required to qualify as a foreign corporation or to consent to the
service of process under the laws of any such jurisdiction (except service of
process with respect to the offering and sale of the Units); and to promptly
advise the Marketing Agent of the receipt by the General Partner or the Fund of
any notification with respect to the suspension of the qualification of the
Units for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose;



 
(b)
to take all necessary action to register the Units under the 1933 Act in order
to sell the initial Creation Basket and take, from time to time, such steps,
including payment of the related filing fees, as may be necessary to register
additional Units under the 1933 Act to the end that all Units sold in additional
Creation Baskets will be properly registered under the 1933 Act and to keep the
Registration Statement effective and current during the term of this Agreement;



 
(c)
to make available to the Marketing Agent, as soon as practicable after the
Registration Statement becomes effective, and thereafter from time to time,
furnish to the Marketing Agent, as many copies of the Prospectus (or of the
Prospectus as amended or supplemented if any amendments or supplements have been
made thereto after the effective date of the Registration Statement) as the
Marketing Agent may request for the purposes contemplated by the 1933 Act;


 
10

--------------------------------------------------------------------------------

 


 
(d)
to advise the Marketing Agent promptly and, if requested by the Marketing Agent,
to confirm such advice in writing when the Registration Statement and any
post-effective amendment thereto has become effective, and upon receipt of
request from the Marketing Agent therefore, to file a post-effective amendment
removing any reference to the Marketing Agent thereunder;



 
(e)
to prepare, at the expense of the Fund, such amendments or supplements to the
Registration Statement or the Prospectus and to file such amendments or
supplements with the Commission, when and as required, by the 1933 Act, the
Exchange Act, and the rules and regulations of the Commission thereunder,
including if requested by the Marketing Agent; to advise the Marketing Agent
promptly of any proposal to amend or supplement the Registration Statement or
the Prospectus and to provide the Marketing Agent and the Marketing Agent’s
counsel with copies of any such documents for review and comment within a
reasonable amount of time prior to any proposed filing and to file no such
amendment or supplement to which the Marketing Agent or its counsel shall
reasonably object in writing; and to advise the Marketing Agent promptly,
confirming such advice in writing, of any request by the Commission for
amendments or supplements to the Registration Statement or the Prospectus or for
additional information with respect thereto, or of notice of institution of
proceedings for, or the entry of a stop order suspending the effectiveness of
the Registration Statement and, if the Commission should enter a stop order
suspending the effectiveness of the Registration Statement, to use its best
efforts to obtain the lifting or removal of such order as soon as possible;



 
(f)
to file promptly all reports and any information statement required to be filed
by the Fund with the Commission in order to comply with the Exchange Act and the
CEA subsequent to the date of the Prospectus and for so long as the term of this
Agreement; and to provide the Marketing Agent and the Marketing Agent’s counsel
with a copy of such reports and statements and other documents to be filed by
the Fund pursuant to Section 13, 14 or 15(d) of the Exchange Act (excluding
filings under Rule 12b-25) and under 17 C.F.R. §4.22 during such period for
review and comment within a reasonable amount of time prior to any proposed
filing and to file no such amendment or supplement to which the Marketing Agent
or its counsel shall reasonably object in writing;



 
(g)
if necessary or appropriate, to file a registration statement pursuant to Rule
462(b) under the 1933 Act;



 
(h)
to advise the Marketing Agent promptly of the happening of any event during the
term of this Agreement which could require the making of any change in the
Prospectus then being used so that such Prospectus would not include an untrue
statement of material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they are
made, not misleading, and, during such time, to prepare and furnish, at the
expense of the Fund, to the Marketing Agent promptly such amendments or
supplements to such Prospectus as may be necessary to reflect any such change;


 
11

--------------------------------------------------------------------------------

 


 
(i)
to furnish to the holders of the Fund’s Units as soon as practicable after the
end of each fiscal year an annual report (including a balance sheet and
statements of income and cash flow of the Fund for such fiscal year, accompanied
by a copy of the certificate or report thereon of nationally recognized
independent certified public accountants);



 
(j)
to furnish to the Marketing Agent a copy of the Registration Statement, as
initially filed with the Commission, and of all amendments thereto (including
all exhibits thereto);



 
(k)
to (1) furnish to the Marketing Agent promptly during the term of this Agreement
(i) copies of any reports, proxy statements, or other communications which are
sent to the holders of the Fund’s Units or shall from time to time publish or
publicly disseminate, (ii) copies of all annual, quarterly and current reports
filed with the Commission on Forms 10-K, 10-Q and 8-K, or such other similar
forms as may be designated by the Commission, (iii) copies of documents or
reports filed with the NYSE Arca, (iv) copies of documents or reports filed with
the NFA and with the Commodity Futures Trading Commission, and (v) such other
information as the Marketing Agent may reasonably request regarding the Fund;
and (2) make available for inspection by the Marketing Agent, its attorneys,
accountants and other advisors or agents, all financial and other records,
pertinent corporate documents and properties, and cause the officers, directors
and employees of the General Partner and independent accountants to supply all
information reasonably requested by the Marketing Agent, its attorneys,
accountants and other advisors and agents;



 
(l)
to use its best efforts to cause the Units to be listed on the NYSE Arca;



          (m)
to furnish to the Marketing Agent (i) at the time of the purchase of the initial
Creation Basket by the Initial Authorized Purchaser and (ii)  at such other
times as the Marketing Agent reasonably requests, which may include when the
Registration Statement or the Prospectus is amended or supplemented, and an
opinion of Sutherland Asbill & Brennan LLP, counsel for the General Partner,
addressed to the Marketing Agent and substantially in the form attached hereto
as Exhibit B;



 
(n)
to cause Spicer Jeffries LLP to deliver to the Marketing Agent (i) at the time
of the effectiveness of the purchase of the Baskets by the Authorized Purchaser
and (ii) at each time (A) the Registration Statement or the Prospectus is
amended or supplemented by the filing of a post-effective amendment, (B) a new
Registration Statement is filed to register additional Units in reliance on Rule
429, and there is financial information incorporated by reference into the
Registration Statement or the Prospectus, letters dated such dates and addressed
to the Marketing Agent, containing statements and information of the type
ordinarily included in accountants’ letters to underwriters with respect to the
financial statements and other financial information contained in or
incorporated by reference into the Registration Statement and the Prospectus;


 
12

--------------------------------------------------------------------------------

 

 
(o)
to deliver to the Marketing Agent (i) at the time of the effectiveness of the
purchase of a Creation Basket by an Authorized Purchaser, (ii) at each time the
Registration Statement or the Prospectus is amended or supplemented, (iii) at
each time the Registration Statement or the Prospectus files any report,
statement or other document pursuant to Section 13, 14 or 15(d) of the Exchange
Act (excluding filings required by Rule 12b-25), and (iv) at such other times as
the Marketing Agent reasonably requests, an officer’s certificate in the form
attached as Exhibit D hereto;



 
(p)
to furnish to the Marketing Agent (i) at the time of the effectiveness of the
purchase of a Creation Basket by an Authorized Purchaser and (ii) at each time
(A) the Registration Statement or the Prospectus is amended or supplemented,
(iii) at each time the Fund files any report, statement or other document
pursuant to Section 13, 14 or 15(d) of the Exchange Act (excluding filings
required by Rule 12b-25), and (iv) at such other times as the Marketing Agent
reasonably requests, such other documents and certificates as of such dates as
the Marketing Agent may reasonably request; and



 
(q)
to cause the Fund to file a supplement to the Registration Statement no less
frequently than once per calendar quarter on or about the same time that the
Fund files a quarterly or annual report pursuant to Section 13 or 15(d) of the
Exchange Act (including the information contained in such report), until such
time as the Fund’s reports filed pursuant to Section 13 or 15(d) of the Exchange
Act are incorporated by reference in the Registration Statement.



For the purposes of this Section 5.1, the term “Registration Statement” shall
mean the Registration Statement as amended or supplemented from time to time to
and including the date as of which the relevant representation is made, and the
term “Prospectus” shall mean the Prospectus as amended or supplemented from time
to time to and including the date as of which the relevant covenant is made.


SECTION 6
MARKETING PLAN DEVELOPMENT
AND MARKETING AGENT COVENANTS


6.1     Pre-Launch Development.


 
(a)
The General Partner and the Marketing Agent will develop the Fund and its
marketing plan prior to the effective date of the Registration Statement in
accordance with the provisions of this Section 6.1 and the marketing strategy as
described in Exhibit C.



 
(b)
The General Partner and the Marketing Agent will use commercially reasonable
efforts to commit sufficient resources to finalize the Registration Statement
and the governing documents of the Fund and the Fund’s service providers,
communicate with the Commission to obtain approval of the Registration Statement
and communicate with the NYSE Arca to obtain approval of the listing of the
Units on the NYSE Arca.


 
13

--------------------------------------------------------------------------------

 


6.2      Post-Launch Activities.


 
(a)
The General Partner and the Marketing Agent will market the Fund and the Units
on an ongoing basis after the Registration Statement is declared effective and
the Units have been listed on the NYSE Arca in accordance with the provisions of
this Section 6.2.



 
(b)
Subject to necessary regulatory approvals and compliance with all applicable
legal and regulatory requirements, the Marketing Agent shall:



 
(i)
in good faith, and subject to existing market conditions, use
commercially-reasonable efforts to market the Fund; and



 
(ii)
include oil in strategic and tactical research of the Marketing Agent.



 
(c)
The Marketing Agent shall provide the General Partner with copies of all written
marketing materials distributed by it connected with the Fund.



 
(d)
The Marketing Agent shall process orders for Baskets as set forth in the
Authorized Purchaser Agreement.



6.3     Joint Reviews.


 
(a)
In order to oversee the pre-launch development and post-launch performance of
the Fund on a regular basis, the parties shall:



 
(i)
conduct at least once each calendar quarter in which the annual review described
in clause (ii) below is not conducted, a review of the performance of the Fund,
with such review to include the senior management of the General Partner and the
senior management of the Marketing Agent and to cover such topics as asset
growth/decline, sales strategy, new business efforts, new product initiatives
and stock exchange trading activity; and



 
(ii)
conduct at least once each calendar year, a review of the overall performance of
the Fund, which will include a review of the most recent quarterly period, with
such review to include the chief executive officer of the General Partner and
senior management of the Marketing Agent and to cover such topics as strategic
direction and new business initiatives.



 
(b)
Prior to each of the quarterly and annual reviews which will take place pursuant
to this Section 6.3, the General Partner and the Marketing Agent will jointly
prepare and circulate among the parties, a report covering the quarterly or
annual period which is the subject of each review, with such report to cover
such topics described above.


 
14

--------------------------------------------------------------------------------

 


6.4     Information Provided to Marketing Agent. In performing its duties
hereunder, the Marketing Agent shall be entitled to rely on and shall not be
responsible in any way for information provided to it by the General Partner and
its service providers and shall not be liable or responsible for the errors and
omissions of such service providers, provided that the foregoing shall not be
construed to protect the Marketing Agent against any liability to the General
Partner or the Fund to which the Marketing Agent would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of its duties or by reason of its reckless disregard of its obligations and
duties under this Agreement.


6.5     Conditions to Marketing Agent’s Obligations. The obligations of the
Marketing Agent hereunder are subject in the Marketing Agent’s discretion, to
the condition that (i) all representations and warranties and other statements
of the General Partner herein or delivered pursuant hereto be true and correct
(a) at and as of the date made, (b) at the time of the purchase of the Baskets
by the Authorized Purchaser, (c) at each time the Registration Statement or the
Prospectus is amended or supplemented, (d) at each time the Fund files any
report, statement or other document pursuant to Section 13, 14 or 15(d) of the
Exchange Act (excluding filings under Rule 12b-25), (e) at each time the Fund
issues any Baskets and (f) at such other times the Marketing Agent reasonably
requests, in each case as though made at and as of such dates, and the General
Partner agrees that all such representations, warranties and other statements
are expressly made on and as of such dates (except, in all cases, that such
representations, warranties and statements relating to the Registration
Statement and the Prospectus shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented to such date) and (ii)
the General Partner shall have performed all of its covenants, agreements and
obligations hereunder theretofore to be performed in all respects. The
respective indemnities, agreements, representations, warranties and other
statements by the General Partner set forth in or made pursuant to this
Agreement shall remain in full force and effect regardless of any investigation
(or any statement as to the results thereof) made by or on behalf of the
Marketing Agent or any controlling Person of the Marketing Agent, or the General
Partner, or any officer or director or any controlling Person thereof, and shall
survive the execution, delivery, performance and termination of this Agreement.


SECTION 7
INDEMNIFICATION


7.1     Indemnification of Marketing Agent. The General Partner agrees to
indemnify, defend and hold harmless the Marketing Agent, its partners,
stockholders, members, directors, officers and employees of the foregoing, and
the successors and assigns of all of the foregoing Persons, from and against any
loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which the Marketing Agent or any such Person may incur under the
1933 Act, the Exchange Act, the common law or otherwise, insofar as such loss,
damage, expense, liability or claim arises out of or is based upon:

 
15

--------------------------------------------------------------------------------

 

 
(a)
any untrue statement or alleged untrue statement of a material fact contained in
the Registration Statement (or in the Registration Statement as amended or
supplement) or in a Prospectus (the term Prospectus for the purpose of this
Section 7 being deemed to include the Prospectus and the Prospectus as amended
or supplemented), or arises out of or is based upon any omission or alleged
omission to state a material fact required to be stated in either such
Registration Statement or such Prospectus or necessary to make the statements
made therein not misleading, except insofar as any such loss, damage, expense,
liability or claim arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in and in conformity with
information concerning the Marketing Agent furnished in writing by or on behalf
of the Marketing Agent to the General Partner expressly for use in such
Registration Statement or such Prospectus;



 
(b)
any untrue statement or alleged untrue statement of a material fact or breach by
the General Partner of any representation or warranty contained in Section 2
hereof or in any certificate delivered by the General Partner pursuant to
paragraph (o) of Section 5.1 hereof;



 
(c)
the failure by the General Partner to perform when and as required any agreement
or covenant contained herein;



 
(d)
any untrue statement of any material fact contained in any audio or visual
materials provided by the General Partner or based upon written information
furnished by or on behalf of the General Partner including, without limitation,
slides, videos, films or tape recordings used in connection with the marketing
of the Units;



 
(e)
the Marketing Agent’s performance of its duties under this Agreement except in
the case of this clause (e), for any loss, damage, expense, liability or claim
resulting from the gross negligence or willful misconduct of the Marketing
Agent; provided, however, that the indemnity agreement contained in clause (a)
above with respect to any amended Preliminary Prospectus shall not inure to the
benefit of the Marketing Agent (or to the benefit of any Person controlling the
Marketing Agent) from whom the Person asserting any such loss, damage, expense,
liability or claim purchased the Units which is the subject thereof if the
Prospectus corrected any such alleged untrue statement or omission in any case
where the Marketing Agent was required to send or give a copy of the Prospectus
to such Person by the 1933 Act, the General Partner had notified the Marketing
Agent of the amendment or supplement prior to the sending of the written
confirmation of sale and the Marketing Agent failed to send or give a copy of
the Prospectus to such Person, unless the failure is the result of noncompliance
by the General Partner with paragraph (c) of Section 5.1 hereof.



In no case is the indemnity of the General Partner in favor of the Marketing
Agent and such other Persons as are specified in this Section 7.1 to be deemed
to protect the Marketing Agent and such Persons against any liability to the
General Partner or the Fund to which the Marketing Agent would otherwise be
subject by reason of willful misfeasance, bad faith or gross negligence in the
performance of its duties or by reason of its reckless disregard of its
obligations and duties under this Agreement.

 
16

--------------------------------------------------------------------------------

 


If any action, suit or proceeding (each, a “Proceeding”) is brought against the
Marketing Agent or any such Person in respect of which indemnity may be sought
against the General Partner pursuant to the foregoing paragraph, the Marketing
Agent or such Person shall promptly notify the General Partner in writing of the
institution of such Proceeding and the General Partner shall assume the defense
of such Proceeding, including the employment of counsel reasonably satisfactory
to such indemnified party and payment of all fees and expenses; provided,
however, that the omission to so notify the General Partner shall not relieve
the General Partner from any liability which it may have to the Marketing Agent
or any such Person except to the extent that it has been materially prejudiced
by such failure and has not otherwise learned of such Proceeding. The Marketing
Agent or such Person shall have the right to employ its or their own counsel in
any such case, but the fees and expenses of such counsel shall be at the expense
of the Marketing Agent or of such Person unless the employment of such counsel
shall have been authorized in writing by the General Partner in connection with
the defense of such Proceeding or the General Partner shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
have charge of the defense of such Proceeding or such indemnified party or
parties shall have reasonably concluded that there may be defenses available to
it or them which are different from, additional to or in conflict with those
available to the General Partner (in which case the General Partner shall not
have the right to direct the defense of such Proceeding on behalf of the
indemnified party or parties), in any of which events such fees and expenses
shall be borne by the General Partner and paid as incurred (it being understood,
however, that the General Partner shall not be liable for the expenses of more
than one separate counsel (in addition to any local counsel) in any one
Proceeding or series of related Proceedings in the same jurisdiction
representing the indemnified parties who are parties to such Proceeding).


The General Partner shall not be liable for any settlement of any Proceeding
effected without the General Partner’s written consent but if settled with the
General Partner’s written consent, the General Partner agrees to indemnify and
hold harmless the Marketing Agent and any such Person from and against any loss
or liability by reason of such settlement. Notwithstanding the foregoing
sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second sentence of this paragraph, then the
indemnifying party agrees that it shall be liable for any settlement of any
Proceeding effected without its written consent if (i) such settlement is
entered into more than 60 Business Days after receipt by such indemnifying party
of the aforesaid request, (ii) such indemnifying party shall not have fully
reimbursed the indemnified party in accordance with such request prior to the
date of such settlement and (iii) such indemnified party shall have given the
indemnifying party at least 30 Business Days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened Proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such Proceeding and does
not include an admission of fault, culpability or a failure to act, by or on
behalf of such indemnified party.

 
17

--------------------------------------------------------------------------------

 


6.2      The Marketing Agent agrees to indemnify, defend and hold harmless each
of the Fund, the General Partner and its partners, holders of Units, members,
directors, officers, employees and any Person who controls the General Partner
within the meaning of Section 15 of the 1933 Act or Section 20 of the Exchange
Act, and the successors and assigns of all of the foregoing Persons, from and
against any loss, damage, expense, liability or claim (including the reasonable
cost of investigation) which the General Partner any such Person may incur under
the 1933 Act, the Exchange Act, the common law or otherwise, insofar as such
loss, damage, expense, liability or claim arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in and
in conformity with information furnished in writing by or on behalf of the
Marketing Agent to the General Partner expressly for use in the Registration
Statement (or in the Registration Statement as amended or supplemented by any
post-effective amendment thereof) or in a Prospectus, or arises out of or is
based upon any omission or alleged omission to state a material fact in
connection with such information required to be stated in such Registration
Statement or such Prospectus or necessary to make such information not
misleading.


The Marketing Agent will also indemnify the General Partner as stated above
insofar as such loss, damage, expense, liability or claim arises out of or is
based upon the Marketing Agent’s performance of its duties under this Agreement,
except in the case of any loss, damage, expense, liability or claim resulting
from the gross negligence or willful misconduct of the General Partner.  In no
case is the indemnity of the Marketing Agent in favor of the General Partner to
be deemed to protect the General Partner and such Persons against any liability
to the Marketing Agent to which the General Partner would otherwise be subject
by reason of willful misfeasance, bad faith or gross negligence in the
performance of its duties or by reason of its reckless disregard of its
obligations and duties under this Agreement.


If any Proceeding is brought against the General Partner or any Person referred
to in the preceding paragraph in respect of which indemnity may be sought
against the Marketing Agent pursuant to the foregoing paragraph, the General
Partner or such Person shall promptly notify the Marketing Agent in writing of
the institution of such Proceeding and the Marketing Agent shall assume the
defense of such Proceeding, including the employment of counsel reasonably
satisfactory to such indemnified party and payment of all fees and expenses;
provided, however, that the omission to so notify the Marketing Agent shall not
relieve the Marketing Agent from any liability which it may have to the General
Partner or any such Person except to the extent that it has been materially
prejudiced by such failure and has not otherwise learned of such
Proceeding.  The General Partner or such Person shall have the right to employ
their own counsel in any such case, but the fees and expenses of such counsel
shall be at the expense of the General Partner or such Person unless the
employment of such counsel shall have been authorized in writing by the
Marketing Agent in connection with the defense of such Proceeding or the
Marketing Agent shall not have, within a reasonable period of time in light of
the circumstances, employed counsel to defend such Proceeding or such
indemnified party or parties shall have reasonably concluded that there may be
defenses available to it or them which are different from or additional to or in
conflict with those available to the Marketing Agent (in which case the
Marketing Agent shall not have the right to direct the defense of such
Proceeding on behalf of the indemnified party or parties, but the Marketing
Agent may employ counsel and participate in the defense thereof but the fees and
expenses of such counsel shall be at the expense of the Marketing Agent), in any
of which events such fees and expenses shall be borne by the Marketing Agent and
paid as incurred (it being understood, however, that the Marketing Agent shall
not be liable for the expenses of more than one separate counsel (in addition to
any local counsel) in any one Proceeding or series of related Proceedings in the
same jurisdiction representing the indemnified parties who are parties to such
Proceeding).

 
18

--------------------------------------------------------------------------------

 



The Marketing Agent shall not be liable for any settlement of any such
Proceeding effected without the written consent of the Marketing Agent but if
settled with the written consent of the Marketing Agent, the Marketing Agent
agrees to indemnify and hold harmless the General Partner and any such Person
from and against any loss or liability by reason of such settlement.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second sentence of this
paragraph, then the indemnifying party agrees that it shall be liable for any
settlement of any Proceeding effected without its written consent if (i) such
settlement is entered into more than 60 Business Days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
not have reimbursed the indemnified party in accordance with such request prior
to the date of such settlement and (iii) such indemnified party shall have given
the indemnifying party at least 30 Business Days’ prior notice of its intention
to settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened Proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such Proceeding.


7.3     The indemnity agreements contained in this Section 7 and the covenants,
warranties and representations of the General Partner contained in this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of the Marketing Agent, its partners, stockholders,
members, directors, officers, employees and or any Person (including each
partner, stockholder, member, director, officer or employee of such Person) who
controls the Marketing Agent within the meaning of Section 15 of the 1933 Act or
Section 20 of the Exchange Act, or by or on behalf of each of the General
Partner, the Fund, their partners, stockholders, members, directors, officers,
employees or any Person who controls the General Partner or the Fund within the
meaning of Section 15 of the 1933 Act or Section 20 of the Exchange Act, and
shall survive any termination of this Agreement or the initial issuance and
delivery of the Units. The General Partner and the Marketing Agent agree
promptly to notify each other of the commencement of any Proceeding against it
and, in the case of the General Partner, against any of the General Partner’s
officers or directors in connection with the issuance and sale of the Units, or
in connection with the Registration Statement or the Prospectus.
 
 
19

--------------------------------------------------------------------------------

 


SECTION 8
DURATION


This Agreement shall become effective on the date hereof and continue for an
initial term of one (1) year from the date of this Agreement and will include
any renewal term of this Agreement and will last until the expiration of this
Agreement or the earlier termination of this Agreement in accordance with its
terms (the “Term”). This Agreement will automatically be renewed for successive
one (1) year periods unless, no later than thirty (30) calendar days prior to
the end of the then-current Term, either the Marketing Agent, on the one hand,
or the General Partner, on the other hand, elects to terminate this Agreement by
delivering written notice thereof to the other party.  Upon the completion of
the initial term, either the Marketing Agent, on the one hand, or the General
Partner, on the other hand, may elect to terminate this Agreement by delivering
90 days notice thereof to the other party.  Notwithstanding the foregoing, this
Agreement may be terminated by any party upon written notice to the other
parties if (a) the Fund is terminated, (b) any other party becomes insolvent or
bankrupt or files a voluntary petition, or is subject to an involuntary
petition, in bankruptcy or attempts to or makes an assignment for the benefit of
its creditors or consents to the appointment of a trustee or receiver, provided
that the General Partner may not terminate this Agreement pursuant to this
provision if the event relates to the General Partner or the Fund or (c) any
other party willfully and materially breaches its obligations under this
Agreement and such breach has not been cured to the reasonable satisfaction of
the non-breaching party prior to the expiration of ninety (90) days after notice
by the non-breaching party to the breaching party of such breach.


SECTION 9
CONFIDENTIALITY


9.1     Confidentiality.


 
(a)
The General Partner and the Marketing Agent shall during the Term and for one
(1) year thereafter maintain in confidence, use only for the purposes provided
for in this Agreement, and not disclose to any third party, without first
obtaining the other party’s consent in writing, any and all Confidential
Information (as defined below) such party receives from the other party;
provided, however, that either party may disclose Confidential Information
received from the other party to those of its Representatives as may be
necessary for such party to carry out its obligations under this Agreement.



 
“Confidential Information” shall mean all information or data of a party that is
disclosed to or received by the other party, whether orally, visually or in
writing, in any form, including, without limitation, information or data which
relates to such party’s business or operations, research and development,
marketing plans or activities, or actual or potential products.



 
(b)
Notwithstanding the provisions of this Agreement to the contrary, a party shall
have no liability to the other party for the disclosure or use of any
Confidential Information of the other party if the Confidential Information:


 
20

--------------------------------------------------------------------------------

 


 
(i)
is known to such party at the time of disclosure other than as the result of a
breach of this Section 9 by such party;



 
(ii)
has been or becomes publicly known, other than as the result of a breach of this
Section 9 by such party, or has been or is publicly disclosed by the other
party;



 
(iii)
is received by such party after the date of this Agreement from a third party
(unless such third party breaches an obligation of confidentiality to the other
party); or



 
(iv)
is required to be disclosed by Law or similar compulsion or in connection with
any legal proceeding, provided that such party shall promptly inform the other
party in writing of such requirement and that such disclosure shall be limited
to the extent so required and, except to the extent prohibited by Law, such
party shall reasonably cooperate with the other party (at the expense of the
other party) in seeking a protective order or other suitable confidentiality
protections.



 
(c)
The parties recognize and acknowledge that a breach or threatened breach by a
party of the provisions of this Section 9 may cause irreparable and material
loss and damage to the other party which cannot be adequately remedied at law
and that, accordingly, in addition to, and not in lieu of, any damages or other
remedy to which the non-breaching party may be entitled, the issuance of an
injunction or other equitable remedy (without the requirement that a bond or
other security be posted) is an appropriate remedy for the non-breaching party
for any breach or threatened breach of the obligations set forth in this Section
9.



 
(d)
Each party agrees that it will use the same degree of care, but no less than a
reasonable degree of care, in safeguarding the Confidential Information of the
other party as it uses for its own Confidential Information of a similar nature.
Each party shall promptly notify the other party in writing of any misuse,
misappropriation or unauthorized disclosure of the Confidential Information of
the other party which may come to such party’s attention.



 
(e)
Upon the termination of this Agreement, if requested in writing by a party, the
other party shall, at such party’s option, promptly destroy or return to the
party all Confidential Information received from the other party, all copies and
extracts of such Confidential Information and all documents or other media
containing any such Confidential Information.


 
21

--------------------------------------------------------------------------------

 


SECTION 10
MISCELLANEOUS


10.1  No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any Person other than the parties hereto, the indemnities
referred to in this Agreement and their respective successors and assigns.


10.2  Entire Agreement. This Agreement (including any schedules and exhibits
attached hereto and thereto) contains all of the agreements among the parties
hereto and thereto with respect to the transactions contemplated hereby and
thereby and supersedes all prior agreements or understandings, whether written
or oral, among the parties with respect thereto.


10.3  Amendment and Modification. This Agreement may be amended, modified or
supplemented only by a written instrument executed by all the parties.


10.4  Successors and Assigns; Assignment. All the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. This Agreement shall not be
assigned by any party without the prior written consent of the other parties and
any assignment without such consent shall be null and void.


10.5  Waiver of Compliance. Except as otherwise provided in this Agreement, any
failure of any of the parties to comply with any obligation, covenant, agreement
or condition herein may be waived by the party entitled to the benefits thereof
only by a written instrument signed by the party granting such waiver, but any
such waiver, or the failure to insist upon strict compliance with any
obligation, covenant, agreement or condition herein, shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure or
breach.


10.6  Severability. The parties hereto desire that the provisions of this
Agreement be enforced to the fullest extent permissible under the Law and public
policies applied in each jurisdiction in which enforcement is sought.
Accordingly, in the event that any provision of this Agreement would be held in
any jurisdiction to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.


10.7  Notices. All notices, waivers, or other communications pursuant to this
Agreement shall be in writing and shall be deemed to be sufficient if delivered
Personally, by facsimile (and, if sent by facsimile, followed by delivery by
nationally-recognized express courier), sent by nationally-recognized express
courier or mailed by registered or certified mail (return receipt requested),
postage prepaid, to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 
22

--------------------------------------------------------------------------------

 


(a)      if to General Partner, to:


United States Commodity Funds LLC
c/o Nicholas D. Gerber
P.O. Box 6919
Moraga, CA  94570


(b)      if to the Marketing Agent, to:


ALPS Distributors, Inc.
1625 Broadway, Suite 2200
Denver, CO 80202
Attention: General Counsel


All such notices and other communications shall be deemed to have been delivered
and received (i) in the case of Personal delivery or delivery by facsimile or
e-mail, on the date of such delivery if delivered during business hours on a
Business Day or, if not delivered during business hours on a Business Day, the
first Business Day thereafter, (ii) in the case of delivery by
nationally-recognized express courier, on the first Business Day following
dispatch, and (iii) in the case of mailing, on the third Business Day following
such mailing.


10.8  Governing Law; Jurisdiction.


 
(a)
All questions concerning the construction, interpretation and validity of this
Agreement shall be governed by, and construed and enforced in accordance with,
the domestic laws of the State of New York, without giving effect to any choice
or conflict of law provision or rule (whether in the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York. In furtherance of the foregoing,
the internal law of the State of New York will control the interpretation and
construction of this Agreement, even if under such jurisdiction’s choice of law
or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily or necessarily apply.



 
(b)
Each party irrevocably consents and agrees, for the benefit of the other
parties, that any legal action, suit or proceeding against it with respect to
its obligations, liabilities or any other matter arising out of or in connection
with this Agreement may be brought in the courts of the State of New York and
hereby irrevocably consents and submits to the non-exclusive jurisdiction of
each such court in Personam, generally and unconditionally with respect to any
action, suit or proceeding for itself and in respect of its properties, assets
and revenues. Each party irrevocably waives any immunity to jurisdiction to
which it may otherwise be entitled or become entitled (including sovereign
immunity, immunity to pre-judgment attachment and execution) in any legal suit,
action or proceeding against it arising out of or based on this Agreement or the
transactions contemplated hereby or thereby which is instituted in any court of
the State of New York.


 
23

--------------------------------------------------------------------------------

 


The provisions of this Section 10.8 shall survive any termination of this
Agreement, in whole or in part.


10.9  No Partnership. Nothing in this Agreement is intended to, or will be
construed to constitute the General Partner or the Fund, on the one hand, and
the Marketing Agent, on the other hand, as partners or joint venturers; it being
intended that the relationship between them will at all times be that of
independent contractors.


10.10    Force Majeure. Neither party will be liable to any other party for any
delay or failure to perform its obligations under this Agreement (except for the
payment of money) if such delay or failure arises from or is due to any cause or
causes beyond the reasonable control of the party affected which impedes, delays
or aggravates any obligation under this Agreement, including, without
limitation, acts of God, acts of any Governmental Entity, labor disturbances,
act of terrorism or act of public enemy due to war, the outbreak or escalation
of hostilities, riot, fire, flood, civil commotion, insurrection, severe or
adverse weather conditions, power failure or computer or communications line
failure.


10.11    Interpretation. The article and section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the parties and shall not in any way affect the meaning or interpretation of
this Agreement.


10.12    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party.


10.13    Counterparts; Facsimile Signatures. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.


UNITED STATES COMMODITY FUNDS LLC
   
By:
/s/ Howard Mah
 
Name:  Howard Mah
 
Title:    Management Director
   
UNITED STATES SHORT OIL FUND, LP
  By: United States Commodity Funds LLC, as General Partner
   
By:
/s/ Howard Mah
 
Name:  Howard Mah
 
Title:    Management Director
   
ALPS DISTRIBUTORS, INC.
   
By:
/s/ Thomas A. Carter
 
Name:  Thomas A. Carter
 
Title:     President

 
 
25

--------------------------------------------------------------------------------

 